Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	This action is responsive to the Application filed on 2/26/2021, which is a continuation of application 16513526, which was filed on 7/16/2019 and now Patent #10936163.  Claims 42-122 are pending in this application.  A filing date of 2/26/2021 is acknowledged. The sought benefit of provisional application 62/699,381 (which was filed on 7/17/2018) is acknowledged.  Claims 42, 69, 96 are independent claims.  

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
	Claims 42, 69 and 96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 37 and 38 of U.S. Patent No. 10936163. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in instant application are broader than claims in patent 10936163.  Independent claim 1 of patent 10904306 recites features of "… in response to the user’s selection, the first menu is adapted to be displayed on the second portion of the UI display and comprises one or more of a past-selected menu item and a past-unselected menu item of the first menu and is adapted to be concurrently viewed in the second portion with the second menu in the first portion… ” among other features which do not appear in independent claim 42 in instant .  Please note independent claim 1 of Patent 10936163 cites a relocation command for the one or more user-selectable menu items of the first menu to be relocated to a second portion of the UI display and removed from the first portion in response to the user’s selection, which is same as features cited in instant application. Based on similar analysis, independent Claim 69 is “a system” claim and cites similar limitations as claim 37 in patent 10936163, and independent Claim 96 is “a non-transitory computer readable medium” claim and cites similar limitations as claim 38 in patent 10936163.  The features of the instant claims 42, 69 and 96 do not appear to contain additional limitations over the claims 1, 37 and 38 of patent 10936163 that would patentably differentiate the three claim sets in a non-obvious way. See more analysis details below:
Instant Application 17186659
Patent 10936163
Claim 42. A method executed by at least one processor for navigating a path of hierarchical menu levels outputted to a user interface (UI), the method comprising: providing, by at least one processor, a first command for a first menu of one or more user-selectable menu items to be displayed on a first portion of a user interface (UI) display; 











providing, by the at least one processor, 
a relocation command for the one or more user-selectable menu items of the first menu to be relocated to a second portion of the UI display and removed from the first portion in response to a user selection of a user-selectable menu item from the first menu; 
and providing, by the at least one processor, a second command for a second menu of one or more user-selectable menu items to be displayed on the first portion of the UI display in response to the user selection, the 

hierarchical menu levels adapted for output to a user interface (UI), the 
method comprising: providing, by at least one processor, a first command for a 
first menu of one or more user-selectable menu items to be displayed on a first 
portion of a user interface (UI) display;  and providing, by the at least one 

providing, by the at least one processor, a relocation command for the one or 
more user-selectable menu items of the first menu to be relocated to a second 
portion of the UI display and removed from the first portion in response to the 
user's selection, wherein, in response to the user's selection, the first menu 
is adapted to be displayed on the second portion of the UI display and 
comprises one or more of a past-selected menu item and a past-unselected menu 

portion with the second menu in the first portion.










providing a relocation command for the one or more user-selectable menu items of the first menu to be relocated to a second portion of the UI display and removed from the first portion in response to a user selection of a user-selectable menu item from the first menu; and providing a second command for a second menu of one or more user-selectable menu items to be displayed on the first portion of the UI display in response to a user selection, the second menu being a submenu of the first menu in a hierarchical menu structure.

output to a user interface (UI), the system comprising: at least one processor;  a user input device;  and a computer readable storage medium configured to store a computer application, wherein the at least one processor is configured 
to execute instructions of the computer application for providing a first 
command for a first menu of one or more user-selectable menu items to be 
displayed on a first portion of a user interface (UI) display, and providing a 
second command for a second menu of one or more user-selectable menu items to be displayed on the first portion of the UI display in response to a user's 

being a submenu of the first menu in a hierarchical menu structure, 
providing a relocation command for the one or more user-selectable menu items of the first menu to be relocated to a second portion of the UI display and removed from the first portion in response to the user's selection, wherein the first menu is adapted to be displayed on the second portion of the UI display in response to the user's selection and comprises one or more of a past-selected menu item and a past-unselected menu item of the first menu and is adapted to be concurrently 
viewed in the second portion with the second menu in the first portion.










providing, by the at least one processor, a relocation command for the one or more user-selectable menu items of the first menu to be relocated to a second portion of the UI display and removed 

command for a first menu of one or more user-selectable menu items to be 
displayed on a first portion of a user interface (UI) display;  
providing a second command for a second menu of one or more user-selectable menu items to be displayed on the first portion of the UI display in response to a user's selection of a user-selectable menu item from the first menu, the second menu being a submenu of the first menu in a hierarchical menu structure, 
providing a relocation command for the one or more user-selectable menu items of the first menu to be relocated to a second portion of the UI display and removed from the first portion in 
viewed in the second portion with the second menu in the first portion.


Claim Objections
4.	Claim 84, 86 and 95 are objected to because of the following informalities:  Claim 84 is a “system” claim but is under a “method” claim 68.  Claim 86 is a “system” claim but is under a “method claim 68.  Claim 95 is under claim 88 improperly.  Appropriate correction is required.  In this Office Action, Examiner reviewed claims 84, 86 and 95 as dependent on claim 69.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 42, 43, 44, 47, 62, 63, 64, 65, 66, 68, 69, 70, 71, 74, 89, 90, 91, 92, 93, 95, 96, 97, 98, 101, 116, 117, 118, 119, 120, 122 are rejected under 35 U.S.C. 103 as being unpatentable over Damien Antipa (US Publication 20160210001 A1, hereinafter Antipa), and in view of Matthew Kotler et al (US Publication 20130019175 A1, hereinafter Kotler).

As for independent claim 42, Antipa discloses: A method executed by at least one processor for navigating a path of hierarchical menu levels outputted to a user interface (UI) (Abstract, navigation in a hierarchical node structure, a first graphical element representing a parent node in a hierarchical node structure is displayed via a graphical user interface, one or more second graphical elements, each representing a first child node or the parent node, are further displayed via the GU; Fig. 2I), the method comprising: providing, by at least one processor, a first command for a first menu of one or more user-selectable menu items to be displayed on a first portion of a user interface (UI) display (Abstract, navigation in a hierarchical node structure, a first graphical element representing a parent node in a hierarchical node structure is displayed via a graphical user interface; Fig. 3b, a graphical element representing node A (e.g., a parent node) is displayed on the center region of the display region of the GUI (first portion of a user interface)); providing, by the at least one processor, a relocation command for the one or more user-selectable menu items of the first menu to be relocated to a second portion of the UI display and removed from the first portion in response to a user selection of a user-selectable menu item from the first menu (Fig. 3c and [0018], in response to the selection of ; and providing, by the at least one processor, a second command for a second menu of one or more user-selectable menu items to be displayed on the first portion of the UI display in response to the user selection (Fig. 3c and [0018], in response to the selection of node B1, node B1 becomes the centrally-located node (relocated to the first portion of a user interface, the center region of the display region of the GUI)), the second menu being a submenu of the first menu in a hierarchical menu structure (Figs. 3a-3f, node B1 is a child node of node A; see more in Kotler). 
Antipa discloses relocating parent node and child node in user interface based on user selection but does not expressly disclose child node is submenu of parent node in a hierarchical menu structure, in an analogous art of displaying hierarchical objects in user interface based on user input, Kotler discloses: the second menu being a submenu of the first menu in a hierarchical menu structure (Abstract, a context based menu may include top level commands/items available for execution on selected content or activation of submenu(s) that include additional executable commands, upon selection of a termination item or execution of a command, a submenu may be hidden and/or a parent menu displayed)
Antipa and Kotler are in analogous art because they are in the same field of endeavor, displaying hierarchical objects in user interface based on user interaction. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing 

As for claim 43, Antipa-Kotler discloses: the first menu includes one or more of: a read command; and a review recent results command (Kotler: Abstract, a context based menu may include top level commands available for execution on selected content; please note the executable commands may include read command and review command). 

As for claim 44, Antipa-Kotler discloses: responsive to a selection of the read command, providing a third command to display a play button in the second portion of the UI display (Kotler: Abstract, a context based menu may include top level commands available for execution on selected content or activation of submenu(s) that include additional executable commands, additional commands may be executed through the submenu(s); please note the executable commands may include display a play button). 

As for claim 47, Antipa-Kotler discloses: providing, by the at least one processor, a third command to display on the UI display an advanced context menu including one or more of user-selectable choices including: an eject plate choice; a partial plate choice; a set plate run choice; a stop instrument choice; a lock ui choice; and a view plate information choice (Kotler: Abstract, a context based menu may include top level commands available for execution on selected content or activation of submenu(s) that include additional executable commands, additional commands may be executed through the submenu(s); please note the executable commands may include a setting choice, a review choice, etc.). 

As for claim 62, Antipa-Kotler discloses: comprising adapting the first portion to display visually represented items to aid in a user's decision-making processes, wherein the visually represented items include one or more of: a video, a picture, a graph, a table, a chart, and a graphical representation of an object (Kotler: Figs. 2A-2C). 

As for claim 63, Antipa-Kotler discloses: comprising: providing, by the at least one processor, a dialog box adapted to be displayed on a foreground of the UI display to prompt a user for additional information or notify the user of an error (Kotler: [0042], selection of the ellipsis or any of the other sub-menu launchers may launch other user interfaces such as a task pane, a dialog box, etc.). 

As for claim 64, Antipa-Kotler discloses: a background of the dialog box is further adapted to match the background of the first and second portions of the UI display (Kotler: [0042], selection of the ellipsis or any of the other sub-menu launchers may launch other user interfaces such as a task pane, a dialog box, etc.). 

 one or more of text, graphics, photos, and videos displayed in the background of the first or second portions of the UI display are adapted to displayed out of focus when the dialog box is being displayed on the foreground of the UI display (Kotler: [0042], selection of the ellipsis or any of the other sub-menu launchers may launch other user interfaces such as a task pane, a dialog box, etc.). 

As for claim 66, Antipa-Kotler discloses: comprising providing, by the at least one processor, an interface enabling communications among: (a) one or more users, accounts, or teams; and (b) non-human machines, wherein the interface and the communications allow the one or more users, accounts, teams, and non-human machines to collaboratively solve one or more problems or sub-problems and notify one or more of each of results derived from their collaboration (Kotler: Abstract, a context based menu may include top level commands available for execution on selected content or activation of submenu(s) that include additional executable commands, additional commands may be executed through the submenu(s). 

As for claim 68, Antipa-Kotler discloses: comprising providing, by the at least one processor, an advanced context menu adapted for division into a plurality of portions including one or more of the following: a top portion comprising items related to a currently active menu; a middle portion comprising items related to particular modules available to a user; and a bottom portion comprising global functions comprising one or more of login/logout functionality, user manuals and help, EULA information, and privacy policy information (Kotler: Figs. 2A-2C).

As per Claim 69, it recites features that are substantially same as those features claimed by Claim 42, thus the rationales for rejecting Claim 42 are incorporated herein.
As per Claim 70, it recites features that are substantially same as those features claimed by Claim 43, thus the rationales for rejecting Claim 43 are incorporated herein.

As per Claim 71, it recites features that are substantially same as those features claimed by Claim 44, thus the rationales for rejecting Claim 44 are incorporated herein.
As per Claim 74, it recites features that are substantially same as those features claimed by Claim 47 thus the rationales for rejecting Claim 47 are incorporated herein.

As per Claim 89, it recites features that are substantially same as those features claimed by Claim 62 thus the rationales for rejecting Claim 62 are incorporated herein.

As per Claim 90, it recites features that are substantially same as those features claimed by Claim 63 thus the rationales for rejecting Claim 63 are incorporated herein.

As per Claim 91, it recites features that are substantially same as those features claimed by Claim 64 thus the rationales for rejecting Claim 64 are incorporated herein.


As per Claim 93, it recites features that are substantially same as those features claimed by Claim 66 thus the rationales for rejecting Claim 66 are incorporated herein.

As per Claim 95, it recites features that are substantially same as those features claimed by Claim 68 thus the rationales for rejecting Claim 68 are incorporated herein.

As per Claim 96, it recites features that are substantially same as those features claimed by Claim 42 thus the rationales for rejecting Claim 42 are incorporated herein.

As per Claim 97, it recites features that are substantially same as those features claimed by Claim 43 thus the rationales for rejecting Claim 43 are incorporated herein.

As per Claim 98, it recites features that are substantially same as those features claimed by Claim 44 thus the rationales for rejecting Claim 44 are incorporated herein.

As per Claim 101, it recites features that are substantially same as those features claimed by Claim 47 thus the rationales for rejecting Claim 47 are incorporated herein.

As per Claim 116, it recites features that are substantially same as those features claimed by Claim 62 thus the rationales for rejecting Claim 62 are incorporated herein.

As per Claim 117, it recites features that are substantially same as those features claimed by Claim 63 thus the rationales for rejecting Claim 63 are incorporated herein.

As per Claim 118, it recites features that are substantially same as those features claimed by Claim 64 thus the rationales for rejecting Claim 64 are incorporated herein.

As per Claim 119, it recites features that are substantially same as those features claimed by Claim 65 thus the rationales for rejecting Claim 65 are incorporated herein.

As per Claim 120, it recites features that are substantially same as those features claimed by Claim 66 thus the rationales for rejecting Claim 66 are incorporated herein.

As per Claim 122, it recites features that are substantially same as those features claimed by Claim 68 thus the rationales for rejecting Claim 68 are incorporated herein.

6.	Claims 45, 48, 49, 50, 51, 52, 53, 54, 55, 56, 59, 60, 61, 72, 75, 76, 77, 78, 79, 80, 81, 82, 83, 86, 87, 88, 99, 102, 103, 104, 105, 106, 107, 108, 109, 110, 113, 114, 115, are rejected under 35 U.S.C. 103 as being unpatentable over Antipa and Kotler as applied on claims 42, 69 and 96, and further in view of Gregory Smith et al (US Publication 20080280281471 A1, hereinafter Smith).

 responsive to a selection of the play button, providing a third command to a plate reader to begin reading one or more plates ([0027], “Select” with reference to a user interactive element, such as icon, field, or virtual button, displayed on a user interface means to provide input which results in the execution of instructions associated with the object; [0023], bar-code reader devices; [0048], the droplet control system permits a user to control droplet microactuator system function, such as droplet operations and detector operations; [0049], display a droplet control interface for controlling droplet microactuator system functions; [0082], droplet control functions and programming functions may be facilitated by a common user interface; [0084], display a droplet control interface for controlling droplet operations on the droplet microactuator, controlling the detector, when present, and controlling other hardware associated with the droplet microactuator system, the droplet control software permits a user to manipulate droplets on a droplet microactuator via a software driven user interface). 
Antipa and Kotler and Smith are in analogous art because they are in the same field of endeavor, a user interface of a control system. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Antipa using the teachings of Smith to include display a user interface to permit user to manipulate/control laboratories equipment. The motivation is to provide Antipa’s method with enhanced capabilities of control connected equipment through a hierarchical menu in user interface.
 adapting, responsive to a selection of the partial plate choice, the first portion to receive bar code information related to a plate selected among one or more plates (Smith: [0027], “Select” with reference to a user interactive element, such as icon, field, or virtual button, displayed on a user interface means to provide input which results in the execution of instructions associated with the object; [0023], bar-code reader devices; [0048], the droplet control system permits a user to control droplet microactuator system function, such as droplet operations and detector operations; [0049], display a droplet control interface for controlling droplet microactuator system functions; [0082], droplet control functions and programming functions may be facilitated by a common user interface; [0084], display a droplet control interface for controlling droplet operations on the droplet microactuator, controlling the detector, when present, and controlling other hardware associated with the droplet microactuator system, the droplet control software permits a user to manipulate droplets on a droplet microactuator via a software driven user interface). 

As for claim 49, Antipa-Kotler-Smith discloses: comprising adapting the first portion to display a user-selectable option that, when selected, verifies authenticity of the bar code information (Smith: [0027], “Select” with reference to a user interactive element, such as icon, field, or virtual button, displayed on a user interface means to provide input which results in the execution of instructions associated with the object; [0023], bar-code reader devices; [0048], the droplet control system permits a user to control droplet microactuator system function, such as droplet operations and detector operations; [0049], display a droplet control interface for controlling droplet . 

As for claim 50, Antipa-Kotler-Smith discloses: comprising causing, responsive to the partial plate choice, the advanced context menu to further include one or more of user-selectable choices including: save partial plate; and cancel partial plate (Kotler: Abstract, a context based menu may include top level commands available for execution on selected content or activation of submenu(s) that include additional executable commands, additional commands may be executed through the submenu(s); please note the executable commands may include save and cancel, etc.). 

As for claim 51, Antipa-Kotler-Smith discloses: comprising adapting, responsive to a selection of the set plate run choice, the first portion to receive a name for a plate run associated with a plate (Smith: Fig. 11, display program name). 

As for claim 52, Antipa-Kotler-Smith discloses: comprising adapting, responsive to a selection of the stop instrument choice, the first portion to display a confirmation choice before issuing a stop instrument command (Smith: [0027], “Select” with reference to a user interactive element, such as icon, field, or virtual button, displayed . 

As for claim 53, Antipa-Kotler-Smith discloses: comprising, responsive to a selection of the confirmation choice, providing a stop instrument command to abort a current run of a plate (Smith: [0027], “Select” with reference to a user interactive element, such as icon, field, or virtual button, displayed on a user interface means to provide input which results in the execution of instructions associated with the object; [0023], bar-code reader devices; [0048], the droplet control system permits a user to control droplet microactuator system function, such as droplet operations and detector operations; [0049], display a droplet control interface for controlling droplet microactuator system functions; [0082], droplet control functions and programming functions may be facilitated by a common user interface; [0084], display a droplet control interface for controlling droplet operations on the droplet microactuator, controlling the detector, when present, and controlling other hardware associated with . 

As for claim 54, Antipa-Kotler-Smith discloses: comprising, responsive to a selection of the lock UI choice, adapting the UI display to be locked from user selections until receiving a current user's password (Smith: [0027], “Select” with reference to a user interactive element, such as icon, field, or virtual button, displayed on a user interface means to provide input which results in the execution of instructions associated with the object; [0023], bar-code reader devices; [0048], the droplet control system permits a user to control droplet microactuator system function, such as droplet operations and detector operations; [0049], display a droplet control interface for controlling droplet microactuator system functions; [0082], droplet control functions and programming functions may be facilitated by a common user interface; [0084], display a droplet control interface for controlling droplet operations on the droplet microactuator, controlling the detector, when present, and controlling other hardware associated with the droplet microactuator system, the droplet control software permits a user to manipulate droplets on a droplet microactuator via a software driven user interface; please note the lock and unlock with a password may be operated by the handheld device). 

As for claim 55, Antipa-Kotler-Smith discloses: comprising, responsive to a selection of the view plate information choice, adapting the first portion to display plate information including one or more of the following: plate run name, plate barcode, long side customer barcode, short side customer barcode, plate type, operator, and read time (Smith: [0027], “Select” with reference to a user interactive element, such as icon, field, or virtual button, displayed on a user interface means to provide input which results in the execution of instructions associated with the object; [0023], bar-code reader devices; [0048], the droplet control system permits a user to control droplet microactuator system function, such as droplet operations and detector operations; [0049], display a droplet control interface for controlling droplet microactuator system functions; [0082], droplet control functions and programming functions may be facilitated by a common user interface; [0084], display a droplet control interface for controlling droplet operations on the droplet microactuator, controlling the detector, when present, and controlling other hardware associated with the droplet microactuator system, the droplet control software permits a user to manipulate droplets on a droplet microactuator via a software driven user interface). 

As for claim 56, Antipa-Kotler-Smith discloses: comprising, responsive to a selection of eject plate choice, providing an eject command to a plate-reading instrument (Smith: [0027], “Select” with reference to a user interactive element, such as icon, field, or virtual button, displayed on a user interface means to provide input which results in the execution of instructions associated with the object; [0023], bar-code reader devices; [0048], the droplet control system permits a user to control droplet microactuator system function, such as droplet operations and detector operations; [0049], display a droplet control interface for controlling droplet microactuator system functions; [0082], droplet control functions and programming functions may be facilitated . 

As for claim 59, Antipa-Kotler-Smith discloses: comprising adapting the second portion to display an indicator bar comprising a status indicator adapted to display one or more color-coded states, the color-coded states comprising a first color indicate an error state and a second color to indicate a non-error state, wherein the first color and the second color are different (Smith: [0086], components of the map may be differentiated by appearance, e.g., by shape, color, brightness, symbols, icons, etc. for example, unactivated droplet manipulation electrodes can be show in a first color (such as gray), activated droplet manipulation electrodes and reservoirs can be shown in a second color (such as red), and unactivated reservoirs can be shown in a third color (such as blue)). 

As for claim 60, Antipa-Kotler-Smith discloses: the first color is red (Smith: [0086], components of the map may be differentiated by appearance, e.g., by shape, color, brightness, symbols, icons, etc. for example, unactivated droplet manipulation electrodes can be show in a first color (such as gray), activated droplet manipulation electrodes and reservoirs can be shown in a second color (such as red), and unactivated reservoirs can be shown in a third color (such as blue)). 
 the second color is blue (Smith: [0086], components of the map may be differentiated by appearance, e.g., by shape, color, brightness, symbols, icons, etc. for example, unactivated droplet manipulation electrodes can be show in a first color (such as gray), activated droplet manipulation electrodes and reservoirs can be shown in a second color (such as red), and unactivated reservoirs can be shown in a third color (such as blue)).

As per Claim 72, it recites features that are substantially same as those features claimed by Claim 45 thus the rationales for rejecting Claim 45 are incorporated herein.

As per Claim 75, it recites features that are substantially same as those features claimed by Claim 48 thus the rationales for rejecting Claim 48 are incorporated herein.

As per Claim 76, it recites features that are substantially same as those features claimed by Claim 49 thus the rationales for rejecting Claim 49 are incorporated herein.

As per Claim 77, it recites features that are substantially same as those features claimed by Claim 50 thus the rationales for rejecting Claim 50 are incorporated herein.

As per Claim 78, it recites features that are substantially same as those features claimed by Claim 51 thus the rationales for rejecting Claim 51 are incorporated herein.



As per Claim 80, it recites features that are substantially same as those features claimed by Claim 53 thus the rationales for rejecting Claim 53 are incorporated herein.

As per Claim 81, it recites features that are substantially same as those features claimed by Claim 54 thus the rationales for rejecting Claim 54 are incorporated herein.

As per Claim 82, it recites features that are substantially same as those features claimed by Claim 55 thus the rationales for rejecting Claim 55 are incorporated herein.

As per Claim 83, it recites features that are substantially same as those features claimed by Claim 56 thus the rationales for rejecting Claim 56 are incorporated herein.

As per Claim 86, it recites features that are substantially same as those features claimed by Claim 59 thus the rationales for rejecting Claim 59 are incorporated herein.

As per Claim 87, it recites features that are substantially same as those features claimed by Claim 60 thus the rationales for rejecting Claim 60 are incorporated herein.

As per Claim 88, it recites features that are substantially same as those features claimed by Claim 61 thus the rationales for rejecting Claim 61 are incorporated herein.


As per Claim 102, it recites features that are substantially same as those features claimed by Claim 48 thus the rationales for rejecting Claim 48 are incorporated herein.

As per Claim 103, it recites features that are substantially same as those features claimed by Claim 49 thus the rationales for rejecting Claim 49 are incorporated herein.

As per Claim 104, it recites features that are substantially same as those features claimed by Claim 50 thus the rationales for rejecting Claim 50 are incorporated herein.

As per Claim 105, it recites features that are substantially same as those features claimed by Claim 51 thus the rationales for rejecting Claim 51 are incorporated herein.

As per Claim 106, it recites features that are substantially same as those features claimed by Claim 52 thus the rationales for rejecting Claim 52 are incorporated herein.

As per Claim 107, it recites features that are substantially same as those features claimed by Claim 53 thus the rationales for rejecting Claim 53 are incorporated herein.

As per Claim 108, it recites features that are substantially same as those features claimed by Claim 54 thus the rationales for rejecting Claim 54 are incorporated herein.


As per Claim 110, it recites features that are substantially same as those features claimed by Claim 56 thus the rationales for rejecting Claim 56 are incorporated herein.

As per Claim 113, it recites features that are substantially same as those features claimed by Claim 59 thus the rationales for rejecting Claim 59 are incorporated herein.

As per Claim 114, it recites features that are substantially same as those features claimed by Claim 60 thus the rationales for rejecting Claim 60 are incorporated herein.

As per Claim 115, it recites features that are substantially same as those features claimed by Claim 61 thus the rationales for rejecting Claim 61 are incorporated herein.

7.	Claims 46, 73, 100 are rejected under 35 U.S.C. 103 as being unpatentable over Antipa and Kotler and Smith as applied on claims 45, 72 and 99, and further in view of Brian Adams Ballard et al (US Publication 20150153571 A1, hereinafter Ballard)

As for claim 46, Smith discloses displaying runtime in the user interface (Fig. 11) but does not expressly disclose displaying a timer to show the progress status, Ballard discloses: further responsive to the selection of the play button, providing a display command to cause the UI display to display a timer, wherein the timer is adapted to indicate one or more of: a total amount of time to load the one or more plates; a total amount of time to read the one or more plates; a total amount of time to unload the one or more plates; a time remaining to complete the loading of the one or more plates; a time remaining to complete the reading of the one or more plates; and a time remaining to complete unloading of the one or more plates (Ballard: [0284], a progress bar may be shown on display informing the user of the progress of the task, the percentage of the task being completed may be increased in the progress bar each time a step of the task is completed). 
Antipa and Kotler and Smith and Ballard are in analogous art because they are in the same field of endeavor, a user interface of a control system. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Antipa and associated using the teachings of Ballard to include display a progress bar informing the user of the progress of the task. The motivation is to provide Antipa’s method with enhanced capabilities of provide user with detailed information regarding operation/action in user interface.

As per Claim 73, it recites features that are substantially same as those features claimed by Claim 46 thus the rationales for rejecting Claim 46 are incorporated herein.

As per Claim 100, it recites features that are substantially same as those features claimed by Claim 46 thus the rationales for rejecting Claim 46 are incorporated herein.


s 57, 58, 84, 85, 111, 112 are rejected under 35 U.S.C. 103 as being unpatentable over Antipa and Kotler as applied on claims 42, 69 and 96, and further in view of Robert Gorczowski et al (US Publication 20100064258 A1, hereinafter Gorczowski).

As for claim 57, Antipa-Kotler discloses adaptive menu and submenu in hierarchical structure but does not expressly disclose displaying past-selected menu items and past-unselected menu items, in an analogous art of displaying a set of hierarchical menu items, Gorczowski discloses: wherein, in response to the user selection, the first menu is adapted to be displayed on the second portion of the UI display and comprises one or more of a past-selected menu item and a past-unselected menu item of the first menu and is adapted to be concurrently viewed in the second portion with the second menu in the first portion (Abstract, upon selection of one of the menu items, the system displays each sub-item associated with the selected menu item, for any selected sub-item, the system displays the display data associated with the selected sub-item and stores data indicating that the selected sub-item is the most recently-selected sub-item associated with the selected menu item, when any menu item is selected, the system determines the most recently-selected sub-item (if any) associated with the selected menu item and displays the display data associated with the most recently-selected sub-item). 
Antipa and Kotler and Gorczowski are in analogous art because they are in the same field of endeavor, displaying hierarchical objects in user interface based on user interaction. Therefore, it would have been obvious to one with ordinary skill, in the art 

As for claim 58, Antipa-Kotler- Gorczowski discloses: comprising adapting the second portion to display an indicator bar, wherein one or more of the past-selected menu items are adapted to be visually aligned with the indicator bar to designate which menu items were previously selected throughout a user's traversal of the menu hierarchy (Gorczowski: Abstract, upon selection of one of the menu items, the system displays each sub-item associated with the selected menu item, for any selected sub-item, the system displays the display data associated with the selected sub-item and stores data indicating that the selected sub-item is the most recently-selected sub-item associated with the selected menu item, when any menu item is selected, the system determines the most recently-selected sub-item (if any) associated with the selected menu item and displays the display data associated with the most recently-selected sub-item). 
As per Claim 84, it recites features that are substantially same as those features claimed by Claim 57, thus the rationales for rejecting Claim 57 are incorporated herein.



As per Claim 111, it recites features that are substantially same as those features claimed by Claim 57 thus the rationales for rejecting Claim 57 are incorporated herein.

As per Claim 112, it recites features that are substantially same as those features claimed by Claim 58 thus the rationales for rejecting Claim 58 are incorporated herein.
9.	Claims 67, 94, 121 are rejected under 35 U.S.C. 103 as being unpatentable over Antipa and Kotler as applied on claims 42, 69 and 96, and further in view of Brian Adams Ballard et al (US Publication 20150153571 A1, hereinafter Ballard).

As for claim 67, Antipa-Kotler does not expressly disclose a progress indicator, Ballard discloses: comprising providing, by the at least one processor, a progress indicator adapted to be displayed on the UI display, wherein the progress indicator comprises a series of flickering pixels to indicate that the at least one processor is processing a received response (Ballard: [0284], a progress bar may be shown on display informing the user of the progress of the task, the percentage of the task being completed may be increased in the progress bar each time a step of the task is completed). 
Antipa and Kotler and Ballard are in analogous art because they are in the same field of endeavor, a user interface of a control system. Therefore, it would have been obvious to 

As per Claim 94, it recites features that are substantially same as those features claimed by Claim 67 thus the rationales for rejecting Claim 67 are incorporated herein.

As per Claim 121, it recites features that are substantially same as those features claimed by Claim 67 thus the rationales for rejecting Claim 67 are incorporated herein.

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Examiner, Art Unit 2171